UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Templeton Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 Item 1. Schedule of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2015 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 227,281 $ 2,413,728 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 82,238 782,903 3,196,631 Domestic Equity 27.6% a,b Franklin Biotechnology Discovery Fund, Class R6 13,127 1,860,875 a,b Franklin DynaTech Fund, Class R6 97,726 4,374,201 a,b Franklin Flex Cap Growth Fund, Class R6 12,790 733,524 a Franklin Growth Fund, Class R6 27,207 1,816,595 a,b Franklin Growth Opportunities Fund, Class R6 30,643 945,945 a Franklin MicroCap Value Fund, Class R6 19,909 794,757 a Franklin Real Estate Securities Fund, Class R6 35,500 668,111 a Franklin Rising Dividends Fund, Class R6 83,772 4,103,160 a,b Franklin Small Cap Growth Fund, Class R6 45,836 927,713 a Franklin Utilities Fund, Class R6 110,171 1,785,876 iShares Core S&P 500, ETF 11,915 2,242,045 20,252,802 Domestic Fixed Income 33.9% a Franklin Low Duration Total Return Fund, Class R6 744,067 7,552,280 a Franklin Strategic Income Fund, Class R6 406,889 4,296,744 a Franklin U.S. Government Securities Fund, Class R6 1,357,251 8,822,130 iShares Intermediate Credit Bond, ETF 38,315 4,178,634 24,849,788 Foreign Equity 13.4% a Franklin International Growth Fund, Class R6 15,330 175,225 a Franklin International Small Cap Growth Fund, Class R6 149,090 3,394,768 a Mutual European Fund, Class R6 96,853 2,400,978 a Templeton China World Fund, Class R6 16,327 560,491 a Templeton Foreign Fund, Class R6 149,998 1,237,487 a Templeton Frontier Markets Fund, Class R6 61,263 1,113,755 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 19,835 938,989 9,821,693 Foreign Fixed Income 19.1% a Franklin Templeton Emerging Market Debt Opportunities Fund 188,690 2,224,654 a Templeton Global Total Return Fund, Class R6 876,945 11,759,828 13,984,482 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $64,505,497) 98.3% 72,105,396 Short Term Investments (Cost $1,242,886) 1.7% Money Market Funds 1.7% a,b Institutional Fiduciary Trust Money Market Portfolio 1,242,886 1,242,886 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $65,748,383) 100.0% 73,348,282 Other Assets, less Liabilities ( ) % † (26,067 ) Net Assets 100.0% $ 73,322,215 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2020 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 3.1% a Franklin K2 Alternative Strategies Fund, Class R6 9,601 $ 101,960 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 5,629 53,588 155,548 Domestic Equity 38.8% a,b Franklin Biotechnology Discovery Fund, Class R6 920 130,479 a,b Franklin DynaTech Fund, Class R6 9,895 442,894 a,b Franklin Flex Cap Growth Fund, Class R6 1,255 71,959 a Franklin Growth Fund, Class R6 3,668 244,894 a,b Franklin Growth Opportunities Fund, Class R6 2,860 88,284 a Franklin MicroCap Value Fund, Class R6 1,620 64,687 a Franklin Real Estate Securities Fund, Class R6 3,425 64,453 a Franklin Rising Dividends Fund, Class R6 8,230 403,125 a,b Franklin Small Cap Growth Fund, Class R6 3,966 80,280 a Franklin Utilities Fund, Class R6 11,267 182,631 iShares Core S&P 500, ETF 828 155,805 1,929,491 Domestic Fixed Income 22.7% a Franklin Low Duration Total Return Fund, Class R6 34,604 351,235 a Franklin Strategic Income Fund, Class R6 19,924 210,402 a Franklin U.S. Government Securities Fund, Class R6 66,093 429,603 iShares Intermediate Credit Bond, ETF 1,290 140,688 1,131,928 Foreign Equity 19.1% a Franklin International Growth Fund, Class R6 1,532 17,511 a Franklin International Small Cap Growth Fund, Class R6 16,063 365,755 a Mutual European Fund, Class R6 9,202 228,121 a Templeton China World Fund, Class R6 1,463 50,231 a Templeton Foreign Fund, Class R6 14,456 119,264 a Templeton Frontier Markets Fund, Class R6 5,649 102,694 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 1,396 66,087 949,663 Foreign Fixed Income 13.1% a Franklin Templeton Emerging Market Debt Opportunities Fund 8,042 94,819 a Templeton Global Total Return Fund, Class R6 41,512 556,672 651,491 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $4,675,975) 96.8% 4,818,121 Other Assets, less Liabilities 3.2% 157,135 Net Assets 100.0% $ 4,975,256 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2025 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 294,487 $ 3,127,449 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 106,500 1,013,877 4,141,326 Domestic Equity 49.3% a,b Franklin Biotechnology Discovery Fund, Class R6 29,620 4,198,910 a,b Franklin DynaTech Fund, Class R6 252,946 11,321,871 a,b Franklin Flex Cap Growth Fund, Class R6 27,963 1,603,687 a Franklin Growth Fund, Class R6 63,925 4,268,295 a,b Franklin Growth Opportunities Fund, Class R6 64,496 1,990,985 a Franklin MicroCap Value Fund, Class R6 38,376 1,531,983 a Franklin Real Estate Securities Fund, Class R6 76,447 1,438,739 a Franklin Rising Dividends Fund, Class R6 212,876 10,426,667 a,b Franklin Small Cap Growth Fund, Class R6 131,682 2,665,250 a Franklin Utilities Fund, Class R6 256,866 4,163,796 iShares Core S&P 500, ETF 26,610 5,007,204 48,617,387 Domestic Fixed Income 13.3% a Franklin Low Duration Total Return Fund, Class R6 359,028 3,644,139 a Franklin Strategic Income Fund, Class R6 202,550 2,138,924 a Franklin U.S. Government Securities Fund, Class R6 711,395 4,624,064 iShares Intermediate Credit Bond, ETF 25,000 2,726,500 13,133,627 Foreign Equity 22.9% a Franklin International Growth Fund, Class R6 43,150 493,207 a Franklin International Small Cap Growth Fund, Class R6 370,135 8,427,972 a Mutual European Fund, Class R6 217,257 5,385,791 a Templeton China World Fund, Class R6 39,327 1,350,098 a Templeton Foreign Fund, Class R6 303,820 2,506,516 a Templeton Frontier Markets Fund, Class R6 131,788 2,395,912 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 44,265 2,095,505 22,655,001 Foreign Fixed Income 7.4% a Franklin Templeton Emerging Market Debt Opportunities Fund 95,291 1,123,480 a Templeton Global Total Return Fund, Class R6 457,771 6,138,712 7,262,192 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $79,131,784) 97.1% 95,809,533 Short Term Investments (Cost $2,750,186) 2.8% Money Market Funds 2.8% a,b Institutional Fiduciary Trust Money Market Portfolio 2,750,186 2,750,186 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $81,881,970) 99.9% 98,559,719 Other Assets, less Liabilities 0.1% 144,671 Net Assets 100.0% $ 98,704,390 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2030 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 2.9% a Franklin K2 Alternative Strategies Fund, Class R6 5,038 $ 53,504 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 2,255 21,469 74,973 Domestic Equity 48.2% a,b Franklin Biotechnology Discovery Fund, Class R6 640 90,659 a,b Franklin DynaTech Fund, Class R6 6,526 292,097 a,b Franklin Flex Cap Growth Fund, Class R6 779 44,673 a Franklin Growth Fund, Class R6 2,151 143,646 a,b Franklin Growth Opportunities Fund, Class R6 1,656 51,120 a Franklin MicroCap Value Fund, Class R6 1,101 43,963 a Franklin Real Estate Securities Fund, Class R6 2,204 41,474 a Franklin Rising Dividends Fund, Class R6 5,314 260,259 a,b Franklin Small Cap Growth Fund, Class R6 3,429 69,412 a Franklin Utilities Fund, Class R6 6,886 111,626 iShares Core S&P 500, ETF 488 91,827 1,240,756 Domestic Fixed Income 11.9% a Franklin Low Duration Total Return Fund, Class R6 9,380 95,205 a Franklin Strategic Income Fund, Class R6 5,379 56,806 a Franklin U.S. Government Securities Fund, Class R6 17,159 111,536 iShares Intermediate Credit Bond, ETF 400 43,624 307,171 Foreign Equity 23.0% a Franklin International Growth Fund, Class R6 1,121 12,812 a Franklin International Small Cap Growth Fund, Class R6 9,994 227,559 a Mutual European Fund, Class R6 5,308 131,578 a Templeton China World Fund, Class R6 1,113 38,202 a Templeton Foreign Fund, Class R6 8,488 70,026 a Templeton Frontier Markets Fund, Class R6 3,732 67,849 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 933 44,168 592,194 Foreign Fixed Income 7.3% a Franklin Templeton Emerging Market Debt Opportunities Fund 2,523 29,741 a Templeton Global Total Return Fund, Class R6 11,893 159,492 189,233 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,332,341) 93.3% 2,404,327 Other Assets, less Liabilities 6.7% 171,434 Net Assets 100.0% $ 2,575,761 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2035 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.2% a Franklin K2 Alternative Strategies Fund, Class R6 213,783 $ 2,270,378 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 74,114 705,564 2,975,942 Domestic Equity 55.1% a,b Franklin Biotechnology Discovery Fund, Class R6 25,448 3,607,491 a,b Franklin DynaTech Fund, Class R6 198,436 8,881,989 a,b Franklin Flex Cap Growth Fund, Class R6 24,453 1,402,389 a Franklin Growth Fund, Class R6 56,668 3,783,750 a,b Franklin Growth Opportunities Fund, Class R6 44,953 1,387,706 a Franklin MicroCap Value Fund, Class R6 28,190 1,125,362 a Franklin Real Estate Securities Fund, Class R6 61,566 1,158,666 a Franklin Rising Dividends Fund, Class R6 168,331 8,244,858 a,b Franklin Small Cap Growth Fund, Class R6 94,197 1,906,538 a Franklin Utilities Fund, Class R6 217,859 3,531,495 iShares Core S&P 500, ETF 21,270 4,002,376 39,032,620 Domestic Fixed Income 8.5% a Franklin Low Duration Total Return Fund, Class R6 162,870 1,653,135 a Franklin Strategic Income Fund, Class R6 91,339 964,538 a Franklin U.S. Government Securities Fund, Class R6 303,784 1,974,598 iShares Intermediate Credit Bond, ETF 12,870 1,403,602 5,995,873 Foreign Equity 25.4% a Franklin International Growth Fund, Class R6 31,994 365,689 a Franklin International Small Cap Growth Fund, Class R6 284,877 6,486,653 a Mutual European Fund, Class R6 170,309 4,221,970 a Templeton China World Fund, Class R6 32,130 1,103,009 a Templeton Foreign Fund, Class R6 258,581 2,133,292 a Templeton Frontier Markets Fund, Class R6 107,684 1,957,701 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 35,515 1,681,280 17,949,594 Foreign Fixed Income 4.6% a Franklin Templeton Emerging Market Debt Opportunities Fund 45,868 540,778 a Templeton Global Total Return Fund, Class R6 203,866 2,733,841 3,274,619 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $56,462,080) 97.8% 69,228,648 Short Term Investments (Cost $1,550,992) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio 1,550,992 1,550,992 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $58,013,072) 100.0% 70,779,640 Other Assets, less Liabilities 0.0% † 14,342 Net Assets 100.0% $ 70,793,982 † Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2040 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 3.5% a Franklin K2 Alternative Strategies Fund, Class R6 2,662 $ 28,266 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,165 11,090 39,356 Domestic Equity 51.2% a,b Franklin Biotechnology Discovery Fund, Class R6 314 44,555 a,b Franklin DynaTech Fund, Class R6 3,077 137,706 a,b Franklin Flex Cap Growth Fund, Class R6 375 21,492 a Franklin Growth Fund, Class R6 1,089 72,728 a,b Franklin Growth Opportunities Fund, Class R6 703 21,705 a Franklin MicroCap Value Fund, Class R6 418 16,677 a Franklin Real Estate Securities Fund, Class R6 940 17,688 a Franklin Rising Dividends Fund, Class R6 2,453 120,151 a,b Franklin Small Cap Growth Fund, Class R6 1,403 28,389 a Franklin Utilities Fund, Class R6 3,311 53,677 iShares Core S&P 500, ETF 209 39,327 574,095 Domestic Fixed Income 6.0% a Franklin Low Duration Total Return Fund, Class R6 1,822 18,497 a Franklin Strategic Income Fund, Class R6 1,099 11,603 a Franklin U.S. Government Securities Fund, Class R6 3,323 21,596 iShares Intermediate Credit Bond, ETF 148 16,141 67,837 Foreign Equity 24.5% a Franklin International Growth Fund, Class R6 546 6,240 a Franklin International Small Cap Growth Fund, Class R6 4,420 100,636 a Mutual European Fund, Class R6 2,587 64,131 a Templeton China World Fund, Class R6 519 17,825 a Templeton Foreign Fund, Class R6 3,957 32,641 a Templeton Frontier Markets Fund, Class R6 1,720 31,274 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 453 21,445 274,192 Foreign Fixed Income 3.4% a Franklin Templeton Emerging Market Debt Opportunities Fund 523 6,166 a Templeton Global Total Return Fund, Class R6 2,360 31,652 37,818 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $944,731) 88.6% 993,298 Other Assets, less Liabilities 11.4% 127,817 Net Assets 100.0% $ 1,121,115 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2045 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.1% a Franklin K2 Alternative Strategies Fund, Class R6 141,730 $ 1,505,173 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 48,061 457,542 1,962,715 Domestic Equity 55.8% a,b Franklin Biotechnology Discovery Fund, Class R6 16,240 2,302,171 a,b Franklin DynaTech Fund, Class R6 139,588 6,247,968 a,b Franklin Flex Cap Growth Fund, Class R6 13,677 784,392 a Franklin Growth Fund, Class R6 40,628 2,712,718 a,b Franklin Growth Opportunities Fund, Class R6 24,539 757,509 a Franklin MicroCap Value Fund, Class R6 15,875 633,732 a Franklin Real Estate Securities Fund, Class R6 34,510 649,481 a Franklin Rising Dividends Fund, Class R6 121,150 5,933,911 a,b Franklin Small Cap Growth Fund, Class R6 62,507 1,265,149 a Franklin Utilities Fund, Class R6 152,218 2,467,446 iShares Core S&P 500, ETF 14,675 2,761,395 26,515,872 Domestic Fixed Income 7.1% a Franklin Low Duration Total Return Fund, Class R6 97,121 985,776 a Franklin Strategic Income Fund, Class R6 50,017 528,176 a Franklin U.S. Government Securities Fund, Class R6 167,172 1,086,620 iShares Intermediate Credit Bond, ETF 7,295 795,592 3,396,164 Foreign Equity 26.5% a Franklin International Growth Fund, Class R6 21,976 251,191 a Franklin International Small Cap Growth Fund, Class R6 197,677 4,501,098 a Mutual European Fund, Class R6 114,383 2,835,553 a Templeton China World Fund, Class R6 23,385 802,813 a Templeton Foreign Fund, Class R6 213,770 1,763,602 a Templeton Frontier Markets Fund, Class R6 71,764 1,304,676 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 24,495 1,159,593 12,618,526 Foreign Fixed Income 3.9% a Franklin Templeton Emerging Market Debt Opportunities Fund 24,867 293,185 a Templeton Global Total Return Fund, Class R6 114,444 1,534,693 1,827,878 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $37,578,382) 97.4% 46,321,155 Short Term Investments (Cost $1,150,792) 2.4% Money Market Funds 2.4% a,b Institutional Fiduciary Trust Money Market Portfolio 1,150,792 1,150,792 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $38,729,174) 99.8% 47,471,947 Other Assets, less Liabilities 0.2% 93,157 Net Assets 100.0% $ 47,565,104 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin LifeSmart 2050 Retirement Target Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 2.8% a Franklin K2 Alternative Strategies Fund, Class R6 2,281 $ 24,228 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,169 11,130 35,358 Domestic Equity 54.7% a,b Franklin Biotechnology Discovery Fund, Class R6 359 50,959 a,b Franklin DynaTech Fund, Class R6 3,795 169,882 a,b Franklin Flex Cap Growth Fund, Class R6 380 21,782 a Franklin Growth Fund, Class R6 1,444 96,427 a,b Franklin Growth Opportunities Fund, Class R6 708 21,866 a Franklin MicroCap Value Fund, Class R6 404 16,121 a Franklin Real Estate Securities Fund, Class R6 1,005 18,910 a Franklin Rising Dividends Fund, Class R6 3,182 155,850 a,b Franklin Small Cap Growth Fund, Class R6 1,170 23,674 a Franklin Utilities Fund, Class R6 4,192 67,956 iShares Core S&P 500, ETF 297 55,886 699,313 Domestic Fixed Income 4.6% a Franklin Low Duration Total Return Fund, Class R6 1,603 16,273 a Franklin Strategic Income Fund, Class R6 914 9,654 a Franklin U.S. Government Securities Fund, Class R6 2,667 17,337 iShares Intermediate Credit Bond, ETF 143 15,596 58,860 Foreign Equity 26.6% a Franklin International Growth Fund, Class R6 709 8,101 a Franklin International Small Cap Growth Fund, Class R6 5,480 124,780 a Mutual European Fund, Class R6 3,243 80,393 a Templeton China World Fund, Class R6 456 15,648 a Templeton Foreign Fund, Class R6 6,157 50,792 a Templeton Frontier Markets Fund, Class R6 1,967 35,751 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 531 25,138 340,603 Foreign Fixed Income 2.2% a Franklin Templeton Emerging Market Debt Opportunities Fund 407 4,799 a Templeton Global Total Return Fund, Class R6 1,715 23,004 27,803 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,108,601) 90.9% 1,161,937 Other Assets, less Liabilities 9.1% 116,067 Net Assets 100.0% $ 1,278,004 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin Templeton Conservative Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 5,157,034 $ 54,767,703 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,849,064 17,603,089 72,370,792 Domestic Equity 30.4% a,b Franklin Biotechnology Discovery Fund, Class R6 69,016 9,783,717 a,b Franklin DynaTech Fund, Class R6 1,507,160 67,460,496 a,b Franklin Flex Cap Growth Fund, Class R6 638,762 36,633,007 a Franklin Growth Fund, Class R6 2,369,112 158,185,629 a,b Franklin Growth Opportunities Fund, Class R6 812,982 25,096,753 a Franklin MicroCap Value Fund, Class R6 277,878 11,092,877 a Franklin Real Estate Securities Fund, Class R6 911,263 17,149,962 a Franklin Rising Dividends Fund, Class R6 2,193,790 107,451,827 a,b Franklin Small Cap Growth Fund, Class R6 329,580 6,670,701 a Franklin Utilities Fund, Class R6 2,761,554 44,764,793 iShares Core S&P 500, ETF 152,435 28,683,694 512,973,456 Domestic Fixed Income 30.2% a Franklin Low Duration Total Return Fund, Class R6 15,935,778 161,748,151 a Franklin Strategic Income Fund, Class R6 8,879,359 93,766,026 a Franklin U.S. Government Securities Fund, Class R6 29,558,685 192,131,453 iShares Intermediate Credit Bond, ETF 554,365 60,459,047 508,104,677 Foreign Equity 13.2% a Franklin International Growth Fund, Class R6 406,429 4,645,482 a Franklin International Small Cap Growth Fund, Class R6 1,860,742 42,369,091 a Mutual European Fund, Class R6 2,501,782 62,019,181 a Templeton China World Fund, Class R6 380,110 13,049,179 a Templeton Foreign Fund, Class R6 7,900,284 65,177,342 a Templeton Frontier Markets Fund, Class R6 1,316,211 23,928,709 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 254,570 12,051,344 223,240,328 Foreign Fixed Income 20.0% a Franklin Templeton Emerging Market Debt Opportunities Fund 4,230,563 49,878,339 a Templeton Global Total Return Fund, Class R6 21,349,361 286,294,937 336,173,276 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,445,051,782) 98.1% 1,652,862,529 Short Term Investments (Cost $33,288,589) 2.0% Money Market Funds 2.0% a,b Institutional Fiduciary Trust Money Market Portfolio 33,288,589 33,288,589 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,478,340,371) 100.1% 1,686,151,118 Other Assets, less Liabilities ( ) % (2,078,641 ) Net Assets 100.0% $ 1,684,072,477 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin Templeton Corefolio Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 74.8% b Franklin Flex Cap Growth Fund, Class R6 3,241,653 $ 185,908,790 Franklin Growth Fund, Class R6 2,859,874 190,953,774 Mutual Shares Fund, Class R6 6,575,955 190,834,222 567,696,786 Foreign Equity 25.2% Templeton Growth Fund Inc., Class R6 7,460,934 191,671,399 Total Investments in Underlying Funds before Short Term Investments (Cost $541,749,812) 100.0% 759,368,185 Short Term Investments (Cost $934,340) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 934,340 934,340 Total Investments in Underlying Funds (Cost $542,684,152) 100.1% 760,302,525 Other Assets, less Liabilities ( ) % (926,432 ) Net Assets 100.0% $ 759,376,093 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin Templeton Founding Funds Allocation Fund Shares Value Investments in Underlying Funds a Domestic Equity 33.3% Mutual Shares Fund, Class R6 70,959,752 $ 2,059,252,015 Domestic Hybrid 32.9% Franklin Income Fund, Class R6 826,067,656 2,040,387,110 Foreign Equity 33.2% Templeton Growth Fund Inc., Class R6 79,918,554 2,053,107,663 Total Investments in Underlying Funds before Short Term Investments (Cost $5,466,343,669) 99.4% 6,152,746,788 Short Term Investments (Cost $46,034,115) 0.7% Money Market Funds 0.7% a,b Institutional Fiduciary Trust Money Market Portfolio 46,034,115 46,034,115 Total Investments in Underlying Funds (Cost $5,512,377,785) 100.1% 6,198,780,903 Other Assets, less Liabilities ( ) % (7,414,860 ) Net Assets 100.0% $ 6,191,366,043 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin Templeton Growth Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 4,335,456 $ 46,042,545 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 1,545,623 14,714,333 60,756,878 Domestic Equity 55.9% a,b Franklin Biotechnology Discovery Fund, Class R6 107,428 15,229,054 a,b Franklin DynaTech Fund, Class R6 2,256,358 100,994,580 a,b Franklin Flex Cap Growth Fund, Class R6 1,037,904 59,523,767 a Franklin Growth Fund, Class R6 3,547,204 236,846,787 a,b Franklin Growth Opportunities Fund, Class R6 1,420,562 43,852,750 a Franklin MicroCap Value Fund, Class R6 448,237 17,893,632 a Franklin Real Estate Securities Fund, Class R6 1,578,306 29,703,720 a Franklin Rising Dividends Fund, Class R6 3,326,084 162,911,601 a,b Franklin Small Cap Growth Fund, Class R6 474,159 9,596,985 a Franklin Utilities Fund, Class R6 4,513,000 73,155,727 iShares Core S&P 500, ETF 258,365 48,616,542 798,325,145 Domestic Fixed Income 7.6% a Franklin Low Duration Total Return Fund, Class R6 3,168,587 32,161,161 a Franklin Strategic Income Fund, Class R6 1,830,147 19,326,353 a Franklin U.S. Government Securities Fund, Class R6 6,109,614 39,712,489 iShares Intermediate Credit Bond, ETF 156,095 17,023,721 108,223,724 Foreign Equity 26.0% a Franklin International Growth Fund, Class R6 670,253 7,660,992 a Franklin International Small Cap Growth Fund, Class R6 3,172,323 72,233,793 a Mutual European Fund, Class R6 3,876,021 96,086,553 a Templeton China World Fund, Class R6 603,873 20,730,949 a Templeton Foreign Fund, Class R6 12,760,332 105,272,737 a Templeton Frontier Markets Fund, Class R6 2,674,125 48,615,601 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 429,550 20,334,897 370,935,522 Foreign Fixed Income 4.7% a Franklin Templeton Emerging Market Debt Opportunities Fund 847,018 9,986,342 a Templeton Global Total Return Fund, Class R6 4,311,555 57,817,957 67,804,299 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,072,412,550) 98.5% 1,406,045,568 Short Term Investments (Cost $22,547,190) 1.6% Money Market Funds 1.6% a,b Institutional Fiduciary Trust Money Market Portfolio 22,547,190 22,547,190 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,094,959,740) 100.1% 1,428,592,758 Other Assets, less Liabilities ( ) % (1,699,515 ) Net Assets 100.0% $ 1,426,893,243 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, March 31, 2014 (unaudited) Franklin Templeton Moderate Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 4.3% a Franklin K2 Alternative Strategies Fund, Class R6 8,622,053 $ 91,566,205 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 3,091,053 29,426,826 120,993,031 Domestic Equity 40.6% a,b Franklin Biotechnology Discovery Fund, Class R6 158,117 22,414,634 a,b Franklin DynaTech Fund, Class R6 3,089,940 138,305,733 a,b Franklin Flex Cap Growth Fund, Class R6 1,518,837 87,105,289 a Franklin Growth Fund, Class R6 5,232,735 349,389,717 a,b Franklin Growth Opportunities Fund, Class R6 1,836,035 56,678,393 a Franklin MicroCap Value Fund, Class R6 591,455 23,610,887 a Franklin Real Estate Securities Fund, Class R6 2,144,751 40,364,222 a Franklin Rising Dividends Fund, Class R6 4,696,482 230,033,696 a,b Franklin Small Cap Growth Fund, Class R6 709,452 14,359,316 a Franklin Utilities Fund, Class R6 6,787,269 110,021,630 iShares Core S&P 500, ETF 349,955 65,851,032 1,138,134,549 Domestic Fixed Income 22.1% a Franklin Low Duration Total Return Fund, Class R6 19,646,924 199,416,281 a Franklin Strategic Income Fund, Class R6 10,708,235 113,078,962 a Franklin U.S. Government Securities Fund, Class R6 35,212,520 228,881,379 iShares Intermediate Credit Bond, ETF 696,110 75,917,756 617,294,378 Foreign Equity 17.7% a Franklin International Growth Fund, Class R6 902,240 10,312,602 a Franklin International Small Cap Growth Fund, Class R6 4,114,253 93,681,538 a Mutual European Fund, Class R6 5,459,203 135,333,644 a Templeton China World Fund, Class R6 781,008 26,811,989 a Templeton Foreign Fund, Class R6 17,283,625 142,589,909 a Templeton Frontier Markets Fund, Class R6 3,228,643 58,696,727 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 580,975 27,503,356 494,929,765 Foreign Fixed Income 14.2% a Franklin Templeton Emerging Market Debt Opportunities Fund 5,111,469 60,264,218 a Templeton Global Total Return Fund, Class R6 25,148,289 337,238,557 397,502,775 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,298,794,670) 98.9% 2,768,854,498 Short Term Investments (Cost $34,654,587) 1.2% Money Market Funds 1.2% a,b Institutional Fiduciary Trust Money Market Portfolio 34,654,587 34,654,587 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,333,449,258) 100.1% 2,803,509,085 Other Assets, less Liabilities ( ) % (2,381,141 ) Net Assets 100.0% $ 2,801,127,944 a See Note 4 regarding investments in Underlying Funds. b Non-income producing. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of fourteen funds, thirteen of which are included in this report (Funds), and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds’ shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SEC’s Public Reference Room in Washington, D.C. The Underlying Funds’ shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share at the close of the New York Stock Exchange (NYSE), generally 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds’ administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2015 Retirement 2020 Retirement 2025 Retirement 2030 Retirem ent Target Fund Target Fund Target Fund Target Fund Cost of investments $ 65,997,438 $ 4,681,959 $ 82,222,795 $ 2,332,749 Unrealized appreciation $ 7,829,122 $ 140,334 $ 16,664,939 $ 74,984 Unrealized depreciation (478,278 ) (4,172 ) (328,015 ) (3,406 ) Net unrealized appreciation (depreciation) $ 7,350,844 $ 136,162 $ 16,336,924 $ 71,578 Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart Franklin LifeSmart 2035 Retirement 2040 Retirement 2045 Retirement 2050 Retirement Target Fund Target Fund Target Fund Target Fund Cost of investments $ 58,284,359 $ 945,150 $ 38,981,351 $ 1,109,021 Unrealized appreciation $ 12,636,478 $ 49,212 $ 8,557,733 $ 53,291 Unrealized depreciation (141,197 ) (1,064 ) (67,137 ) (375 ) Net unrealized appreciation (depreciation) $ 12,495,281 $ 48,148 $ 8,490,596 $ 52,916 Franklin Franklin Franklin Templeton Templeton Templeton Franklin Conservative Corefolio Founding Funds Templeton Growth Allocation Fund Allocation Fund Allocation Fund Allocation Fund Cost of investments $ 1,482,369,554 $ 546,238,986 $ 5,540,851,240 $ 1,095,693,826 Unrealized appreciation $ 217,828,490 $ 214,063,539 $ 657,929,663 $ 335,816,299 Unrealized depreciation (14,046,926 ) - - (2,917,367 ) Net unrealized appreciation (depreciation) $ 203,781,564 $ 214,063,539 $ 657,929,663 $ 332,898,932 Franklin Templeton Moderate Allocation Fund Cost of investments $ 2,337,167,585 Unrealized appreciation $ 484,515,294 Unrealized depreciation (18,173,794 ) Net unrealized appreciation (depreciation) $ 466,341,500 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the three months ended March 31, 2014, were as follows: % of Underlying Fund Shares Number of Shares Number of Shares Value at Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Held at End Underlying Funds of Period Additions Reductions Period Period Income Gain (Loss) of Period Franklin LifeSmart 2015 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 15,954 211 3,038 13,127 $ 1,860,875 $ - $ 81,652 0.13 % Franklin DynaTech Fund, Class R6 118,840 1,592 22,706 97,726 4,374,201 - 140,008 0.20 % Franklin Flex Cap Grow th Fund, Class R6 15,558 208 2,976 12,790 733,524 - 11,034 0.02 % Franklin Grow th Fund, Class R6 33,117 445 6,355 27,207 1,816,595 - 122,651 0.02 % Franklin Grow th Opportunities Fund, Class R6 37,269 499 7,125 30,643 945,945 - 46,349 0.10 % Franklin International Grow th Fund, Class R6 18,644 251 3,565 15,330 175,225 - 2,646 0.06 % Franklin International Small Cap Grow th Fund, Class R6 181,386 2,468 34,764 149,090 3,394,768 - 100,144 0.18 % Franklin K2 Alternative Strategies Fund, Class R6 - 227,281 - 227,281 2,413,728 - - 0.72 % Franklin Low Duration Total Return Fund, Class R6 680,307 73,238 9,478 744,067 7,552,280 38,809 (379 ) 0.35 % Franklin MicroCap Value Fund, Class R6 24,211 327 4,629 19,909 794,757 - 2,139 0.14 % Franklin Pelagos Commodities Strategy Fund, Class R6 171,060 a - 88,822 82,238 782,903 - (141,979 ) 1.15 % Franklin Pelagos Managed Futures Strategy Fund 16,782 - 16,782 - - b - (4,804 ) - Franklin Real Estate Securities Fund, Class R6 43,096 660 8,256 35,500 668,111 1,599 12,729 0.14 % Franklin Rising Dividends Fund, Class R6 101,772 1,553 19,553 83,772 4,103,160 8,750 125,174 0.03 % Franklin Small Cap Grow th Fund, Class R6 55,765 749 10,678 45,836 927,713 - 28,561 0.05 % Franklin Strategic Income Fund, Class R6 369,572 42,484 5,167 406,889 4,296,744 48,452 (530 ) 0.05 % Franklin Templeton Emerging Market Debt Opportunities Fund 173,466 17,658 2,434 188,690 2,224,654 - (2,507 ) 0.37 % Franklin U.S. Government Securities Fund, Class R6 1,235,250 139,254 17,253 1,357,251 8,822,130 83,083 (5,169 ) 0.12 % Franklin Utilities Fund, Class R6 133,081 2,690 25,600 110,171 1,785,876 14,265 18,434 0.03 % Institutional Fiduciary Trust Money Market Portfolio 1,003,530 12,284,713 12,045,357 1,242,886 1,242,886 - - 0.01 % Mutual European Fund, Class R6 117,920 1,597 22,664 96,853 2,400,978 - 6,710 0.08 % Templeton China World Fund, Class R6 19,897 269 3,839 16,327 560,491 - (2,558 ) 0.07 % Templeton Foreign Fund, Class R6 182,545 2,466 35,013 149,998 1,237,487 - 40,078 0.02 % Templeton Frontier Markets Fund, Class R6 74,546 1,002 14,285 61,263 1,113,755 - 22,224 0.07 % Templeton Global Total Return Fund, Class R6 797,598 90,536 11,189 876,945 11,759,828 116,615 (8,839 ) 0.14 % Total $ 65,988,614 $ 311,573 $ 593,768 Franklin LifeSmart 2020 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 549 421 50 920 $ 130,479 $ - $ (286 ) 0.01 % Franklin DynaTech Fund, Class R6 5,830 4,569 504 9,895 442,894 - (340 ) 0.02 % Franklin Flex Cap Grow th Fund, Class R6 794 529 68 1,255 71,959 - (488 ) - c Franklin Grow th Fund, Class R6 2,185 1,681 198 3,668 244,894 - (258 ) - c Franklin Grow th Opportunities Fund, Class R6 1,717 1,311 168 2,860 88,284 - (86 ) 0.01 % Franklin International Grow th Fund, Class R6 872 695 35 1,532 17,511 - (3 ) 0.01 % Franklin International Small Cap Grow th Fund, Class R6 9,508 7,352 797 16,063 365,755 - (422 ) 0.02 % Franklin K2 Alternative Strategies Fund, Class R6 - 9,601 - 9,601 101,960 - - 0.03 % Franklin Low Duration Total Return Fund, Class R6 15,784 20,138 1,318 34,604 351,235 1,135 (53 ) 0.02 % Franklin MicroCap Value Fund, Class R6 968 743 91 1,620 64,687 - (308 ) 0.01 % Franklin Pelagos Commodities Strategy Fund, Class R6 3,415 a 2,352 138 5,629 53,588 - (36 ) 0.08 % Franklin Pelagos Managed Futures Strategy Fund 320 12 332 - - b - 42 - Franklin Real Estate Securities Fund, Class R6 2,037 1,582 194 3,425 64,453 124 (53 ) 0.01 % Franklin Rising Dividends Fund, Class R6 4,876 3,767 413 8,230 403,125 638 (585 ) - c Franklin Small Cap Grow th Fund, Class R6 2,349 1,819 202 3,966 80,280 - (109 ) - c Franklin Strategic Income Fund, Class R6 9,021 11,645 742 19,924 210,402 1,765 (113 ) - c Franklin Templeton Emerging Market Debt Opportunities Fund 3,702 4,662 322 8,042 94,819 - (218 ) 0.02 % Franklin U.S. Government Securities Fund, Class R6 30,072 38,592 2,571 66,093 429,603 3,005 (147 ) 0.01 % Franklin Utilities Fund, Class R6 6,669 5,197 599 11,267 182,631 1,082 (146 ) - c Mutual European Fund, Class R6 5,428 4,236 462 9,202 228,121 - (745 ) 0.01 % Templeton China World Fund, Class R6 879 680 96 1,463 50,231 - (555 ) 0.01 % Templeton Foreign Fund, Class R6 8,832 6,363 739 14,456 119,264 - (385 ) - c Templeton Frontier Markets Fund, Class R6 3,369 2,584 304 5,649 102,694 - (68 ) 0.01 % Templeton Global Total Return Fund, Class R6 18,709 24,385 1,582 41,512 556,672 3,780 (272 ) 0.01 % $ 4,455,541 $ 11,529 $ (5,634 ) Franklin LifeSmart 2025 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 33,215 - 3,595 29,620 $ 4,198,910 $ - $ 62,203 0.29 % Franklin DynaTech Fund, Class R6 279,098 6,352 32,504 252,946 11,321,871 - 57,984 0.51 % Franklin Flex Cap Grow th Fund, Class R6 31,387 - 3,424 27,963 1,603,687 - 4,477 0.05 % Franklin Grow th Fund, Class R6 71,775 - 7,850 63,925 4,268,295 - 34,234 0.04 % Franklin Grow th Opportunities Fund, Class R6 72,393 - 7,897 64,496 1,990,985 - 14,974 0.21 % Franklin International Grow th Fund, Class R6 48,404 - 5,254 43,150 493,207 - 2,076 0.16 % Franklin International Small Cap Grow th Fund, Class R6 415,470 - 45,335 370,135 8,427,972 - 38,664 0.45 % Franklin K2 Alternative Strategies Fund, Class R6 - 294,487 - 294,487 3,127,449 - - 0.94 % Franklin Low Duration Total Return Fund, Class R6 354,640 18,926 14,538 359,028 3,644,139 18,814 (545 ) 0.17 % Franklin MicroCap Value Fund, Class R6 43,077 - 4,701 38,376 1,531,983 - (1,207 ) 0.27 % Franklin Pelagos Commodities Strategy Fund, Class R6 114,106 a - 7,606 106,500 1,013,877 - (12,152 ) 1.49 % Franklin Pelagos Managed Futures Strategy Fund 11,101 - 11,101 - - b - (18,143 ) - Franklin Real Estate Securities Fund, Class R6 85,602 183 9,338 76,447 1,438,739 3,418 2,963 0.31 % Franklin Rising Dividends Fund, Class R6 236,182 4,575 27,881 212,876 10,426,667 21,361 22,249 0.07 % Franklin Small Cap Grow th Fund, Class R6 147,850 - 16,168 131,682 2,665,250 - 14,747 0.16 % Franklin Strategic Income Fund, Class R6 204,580 6,372 8,402 202,550 2,138,924 24,293 (987 ) 0.02 % Franklin Templeton Emerging Market Debt Opportunities Fund 97,394 1,914 4,017 95,291 1,123,480 - (4,117 ) 0.19 % Franklin U.S. Government Securities Fund, Class R6 719,975 20,991 29,571 711,395 4,624,064 43,864 (8,202 ) 0.06 % Franklin Utilities Fund, Class R6 286,140 2,081 31,355 256,866 4,163,796 32,571 (1,067 ) 0.08 % Institutional Fiduciary Trust Money Market Portfolio 1,468,315 11,717,993 10,436,122 2,750,186 2,750,186 - - 0.01 % Mutual European Fund, Class R6 243,881 - 26,624 217,257 5,385,791 - (8,972 ) 0.17 % Templeton China World Fund, Class R6 44,153 - 4,826 39,327 1,350,098 - (21,030 ) 0.18 % Templeton Foreign Fund, Class R6 341,118 - 37,298 303,820 2,506,516 - (168 ) 0.03 % Templeton Frontier Markets Fund, Class R6 147,872 - 16,084 131,788 2,395,912 - 6,606 0.16 % Templeton Global Total Return Fund, Class R6 455,148 21,389 18,766 457,771 6,138,712 61,614 (14,920 ) 0.07 % $ 88,730,510 $ 205,935 $ 169,667 Franklin Templeton 2030 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 429 211 - 640 $ 90,659 $ - $ - 0.01 % Franklin DynaTech Fund, Class R6 4,368 2,158 - 6,526 292,097 - - 0.01 % Franklin Flex Cap Grow th Fund, Class R6 521 258 - 779 44,673 - - - c Franklin Grow th Fund, Class R6 1,443 708 - 2,151 143,646 - - - c Franklin Grow th Opportunities Fund, Class R6 1,111 545 - 1,656 51,120 - - 0.01 % Franklin International Grow th Fund, Class R6 772 349 - 1,121 12,812 - - - c Franklin International Small Cap Grow th Fund, Class R6 6,671 3,323 - 9,994 227,559 - - 0.01 % Franklin K2 Alternative Strategies Fund, Class R6 - 5,038 - 5,038 53,504 - - 0.02 % Franklin Low Duration Total Return Fund, Class R6 5,018 4,362 - 9,380 95,205 337 - - c Franklin MicroCap Value Fund, Class R6 735 366 - 1,101 43,963 - - 0.01 % Franklin Pelagos Commodities Strategy Fund, Class R6 1,389 a 866 - 2,255 21,469 - - 0.03 % Franklin Pelagos Managed Futures Strategy Fund 134 - 134 - - b - 18 - Franklin Real Estate Securities Fund, Class R6 1,462 742 - 2,204 41,474 86 - 0.01 % Franklin Rising Dividends Fund, Class R6 3,552 1,762 - 5,314 260,259 418 - - c Franklin Small Cap Grow th Fund, Class R6 2,301 1,128 - 3,429 69,412 - - - c Franklin Strategic Income Fund, Class R6 2,848 2,531 - 5,379 56,806 480 - - c Franklin Templeton Emerging Market Debt Opportunities Fund 1,395 1,128 - 2,523 29,741 - - 0.01 % Franklin U.S. Government Securities Fund, Class R6 9,112 8,047 - 17,159 111,536 785 - - c Franklin Utilities Fund, Class R6 4,590 2,296 - 6,886 111,626 673 - - c Mutual European Fund, Class R6 3,807 1,501 - 5,308 131,578 - - - c Templeton China World Fund, Class R6 737 376 - 1,113 38,202 - - 0.01 % Templeton Foreign Fund, Class R6 5,682 2,806 - 8,488 70,026 - - - c Templeton Frontier Markets Fund, Class R6 2,498 1,234 - 3,732 67,849 - - - c Templeton Global Total Return Fund, Class R6 6,325 5,568 - 11,893 159,492 1,211 - - c Total $ 2,224,708 $ 3,990 $ 18 Franklin LifeSmart 2035 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 28,135 - 2,687 25,448 $ 3,607,491 $ - $ 36,678 0.24 % Franklin DynaTech Fund, Class R6 219,610 - 21,174 198,436 8,881,989 - 43,856 0.40 % Franklin Flex Cap Grow th Fund, Class R6 27,074 - 2,621 24,453 1,402,389 - (3,350 ) 0.04 % Franklin Grow th Fund, Class R6 62,752 - 6,084 56,668 3,783,750 - 15,213 0.04 % Franklin Grow th Opportunities Fund, Class R6 49,762 - 4,809 44,953 1,387,706 - 6,117 0.15 % Franklin International Grow th Fund, Class R6 35,428 - 3,434 31,994 365,689 - 564 0.12 % Franklin International Small Cap Grow th Fund, Class R6 315,372 - 30,495 284,877 6,486,653 - 15,404 0.34 % Franklin K2 Alternative Strategies Fund, Class R6 - 213,783 - 213,783 2,270,378 - - 0.68 % Franklin Low Duration Total Return Fund, Class R6 174,229 3,176 14,535 162,870 1,653,135 9,042 (510 ) 0.08 % Franklin MicroCap Value Fund, Class R6 31,204 - 3,014 28,190 1,125,362 - (2,091 ) 0.20 % Franklin Pelagos Commodities Strategy Fund, Class R6 60,010 a 19,933 5,829 74,114 705,564 - (8,022 ) 1.04 % Franklin Pelagos Managed Futures Strategy Fund 5,589 - 5,589 - - b - (5,727 ) - Franklin Real Estate Securities Fund, Class R6 67,993 144 6,571 61,566 1,158,666 2,696 (3,451 ) 0.25 % Franklin Rising Dividends Fund, Class R6 186,033 350 18,052 168,331 8,244,858 16,865 9,301 0.05 % Franklin Small Cap Grow th Fund, Class R6 104,302 - 10,105 94,197 1,906,538 - 5,477 0.11 % Franklin Strategic Income Fund, Class R6 97,149 2,337 8,147 91,339 964,538 11,158 (795 ) 0.01 % Franklin Templeton Emerging Market Debt Opportunities Fund 49,365 647 4,144 45,868 540,778 - (4,608 ) 0.09 % Franklin U.S. Government Securities Fund, Class R6 323,629 7,187 27,032 303,784 1,974,598 19,084 (7,172 ) 0.03 % Franklin Utilities Fund, Class R6 239,377 1,729 23,247 217,859 3,531,495 27,059 (6,569 ) 0.07 % Institutional Fiduciary Trust Money Market Portfolio 962,275 8,543,558 7,954,841 1,550,992 1,550,992 - - 0.01 % Mutual European Fund, Class R6 188,555 - 18,246 170,309 4,221,970 - (11,977 ) 0.14 % Templeton China World Fund, Class R6 35,578 - 3,448 32,130 1,103,009 - (16,721 ) 0.15 % Templeton Foreign Fund, Class R6 286,395 - 27,814 258,581 2,133,292 - (4,323 ) 0.03 % Templeton Frontier Markets Fund, Class R6 119,184 - 11,500 107,684 1,957,701 - 3,884 0.13 % Templeton Global Total Return Fund, Class R6 217,058 5,029 18,221 203,866 2,733,841 28,878 (16,437 ) 0.03 % Total $ 63,692,382 $ 114,782 $ 44,741 Franklin LifeSmart 2040 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 236 92 14 314 $ 44,555 $ - $ (113 ) - c Franklin DynaTech Fund, Class R6 2,321 890 134 3,077 137,706 - (130 ) 0.01 % Franklin Flex Cap Grow th Fund, Class R6 284 109 18 375 21,492 - (136 ) - c Franklin Grow th Fund, Class R6 822 314 47 1,089 72,728 - (67 ) - c Franklin Grow th Opportunities Fund, Class R6 533 203 33 703 21,705 - (22 ) - c Franklin International Grow th Fund, Class R6 391 155 - 546 6,240 - - - c Franklin International Small Cap Grow th Fund, Class R6 3,365 1,285 230 4,420 100,636 - (179 ) 0.01 % Franklin K2 Alternative Strategies Fund, Class R6 - 2,662 - 2,662 28,266 - - 0.01 % Franklin Low Duration Total Return Fund, Class R6 1,711 210 99 1,822 18,497 98 (4 ) - c Franklin MicroCap Value Fund, Class R6 311 120 13 418 16,677 - (53 ) - c Franklin Pelagos Commodities Strategy Fund, Class R6 550 a 615 - 1,165 11,090 - - 0.02 % Franklin Pelagos Managed Futures Strategy Fund 51 - 51 - - b - 5 - Franklin Real Estate Securities Fund, Class R6 721 275 56 940 17,688 33 (31 ) - c Franklin Rising Dividends Fund, Class R6 1,849 712 108 2,453 120,151 196 (251 ) - c Franklin Small Cap Grow th Fund, Class R6 1,050 406 53 1,403 28,389 - (39 ) - c Franklin Strategic Income Fund, Class R6 973 126 - 1,099 11,603 134 - - c Franklin Templeton Emerging Market Debt Opportunities Fund 468 55 - 523 6,166 - - - c Franklin U.S. Government Securities Fund, Class R6 3,081 394 152 3,323 21,596 211 (3 ) - c Franklin Utilities Fund, Class R6 2,473 970 132 3,311 53,677 329 (34 ) - c Mutual European Fund, Class R6 1,922 746 81 2,587 64,131 - (117 ) - c Templeton China World Fund, Class R6 386 148 15 519 17,825 - (108 ) - c Templeton Foreign Fund, Class R6 2,945 1,139 127 3,957 32,641 - (89 ) - c Templeton Frontier Markets Fund, Class R6 1,281 495 56 1,720 31,274 - (19 ) - c Templeton Global Total Return Fund, Class R6 2,158 278 76 2,360 31,652 322 (27 ) - c Total $ 916,385 $ 1,323 $ (1,417 ) Franklin LifeSmart 2045 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 18,169 1,045 2,974 16,240 $ 2,302,171 $ - $ 33,526 0.16 % Franklin DynaTech Fund, Class R6 156,359 8,955 25,726 139,588 6,247,968 - 49,180 0.28 % Franklin Flex Cap Grow th Fund, Class R6 15,327 879 2,529 13,677 784,392 - 19 0.02 % Franklin Grow th Fund, Class R6 45,518 2,622 7,512 40,628 2,712,718 - 20,768 0.03 % Franklin Grow th Opportunities Fund, Class R6 27,492 1,573 4,526 24,539 757,509 - 5,182 0.08 % Franklin International Grow th Fund, Class R6 24,601 1,441 4,066 21,976 251,191 - 605 0.08 % Franklin International Small Cap Grow th Fund, Class R6 221,280 12,908 36,511 197,677 4,501,098 - 24,265 0.24 % Franklin K2 Alternative Strategies Fund, Class R6 - 141,730 - 141,730 1,505,173 - - 0.45 % Franklin Low Duration Total Return Fund, Class R6 89,366 20,763 13,008 97,121 985,776 4,704 (446 ) 0.05 % Franklin MicroCap Value Fund, Class R6 17,771 1,026 2,922 15,875 633,732 - (1,288 ) 0.11 % Franklin Pelagos Commodities Strategy Fund, Class R6 34,055 a 20,620 6,614 48,061 457,542 - (8,641 ) 0.67 % Franklin Pelagos Managed Futures Strategy Fund 3,159 - 3,159 - - b - (1,055 ) - Franklin Real Estate Securities Fund, Class R6 38,542 2,310 6,342 34,510 649,481 1,512 (1,832 ) 0.14 % Franklin Rising Dividends Fund, Class R6 135,441 8,087 22,378 121,150 5,933,911 12,402 15,053 0.04 % Franklin Small Cap Grow th Fund, Class R6 70,051 4,031 11,575 62,507 1,265,149 - 5,611 0.07 % Franklin Strategic Income Fund, Class R6 45,777 10,919 6,679 50,017 528,176 5,427 (380 ) 0.01 % Franklin Templeton Emerging Market Debt Opportunities Fund 23,016 5,211 3,360 24,867 293,185 - (3,289 ) 0.05 % Franklin U.S. Government Securities Fund, Class R6 153,136 36,355 22,319 167,172 1,086,620 9,313 (5,820 ) 0.02 % Franklin Utilities Fund, Class R6 169,143 11,012 27,937 152,218 2,467,446 19,318 (3,781 ) 0.05 % Institutional Fiduciary Trust Money Market Portfolio 329,483 8,876,781 8,055,472 1,150,792 1,150,792 - - 0.01 % Mutual European Fund, Class R6 128,117 7,444 21,178 114,383 2,835,553 - (5,671 ) 0.09 % Templeton China World Fund, Class R6 26,217 1,504 4,336 23,385 802,813 - (22,239 ) 0.11 % Templeton Foreign Fund, Class R6 239,512 13,899 39,641 213,770 1,763,602 - (2,441 ) 0.02 % Templeton Frontier Markets Fund, Class R6 80,335 4,680 13,251 71,764 1,304,676 - 3,316 0.09 % Templeton Global Total Return Fund, Class R6 104,863 24,918 15,337 114,444 1,534,693 14,519 (10,839 ) 0.02 % Total $ 42,755,367 $ 67,195 $ 89,803 Franklin LifeSmart 2050 Retirement Target Fund Franklin Biotechnology Discovery Fund, Class R6 182 190 13 359 $ 50,959 $ - $ (345 ) - c Franklin DynaTech Fund, Class R6 1,922 2,008 135 3,795 169,882 - (576 ) 0.01 % Franklin Flex Cap Grow th Fund, Class R6 192 201 13 380 21,782 - (90 ) - c Franklin Grow th Fund, Class R6 731 764 51 1,444 96,427 - (39 ) - c Franklin Grow th Opportunities Fund, Class R6 359 374 25 708 21,866 - (54 ) - c Franklin International Grow th Fund, Class R6 358 376 25 709 8,101 - 1 - c Franklin International Small Cap Grow th Fund, Class R6 2,773 2,900 193 5,480 124,780 - (35 ) 0.01 % Franklin K2 Alternative Strategies Fund, Class R6 - 2,281 - 2,281 24,228 - - 0.01 % Franklin Low Duration Total Return Fund, Class R6 1,238 365 - 1,603 16,273 83 - - c Franklin MicroCap Value Fund, Class R6 204 214 14 404 16,121 - (38 ) - c Franklin Pelagos Commodities Strategy Fund, Class R6 451 a 718 - 1,169 11,130 - - 0.02 % Franklin Pelagos Managed Futures Strategy Fund 44 6 50 - - b - 6 - Franklin Real Estate Securities Fund, Class R6 509 531 35 1,005 18,910 33 3 - c Franklin Rising Dividends Fund, Class R6 1,608 1,686 112 3,182 155,850 242 10 - c Franklin Small Cap Grow th Fund II, Class R6 868 909 607 1,170 23,674 - (111 ) - c Franklin Strategic Income Fund, Class R6 701 213 - 914 9,654 112 - - c Franklin Templeton Emerging Market Debt Opportunities Fund 315 92 - 407 4,799 - - - c Franklin U.S. Government Securities Fund, Class R6 2,050 617 - 2,667 17,337 166 - - c Franklin Utilities Fund, Class R6 2,113 2,227 148 4,192 67,956 397 4 - c Mutual European Fund, Class R6 1,640 1,717 114 3,243 80,393 - (107 ) - c Templeton China World Fund, Class R6 337 350 231 456 15,648 - (591 ) - c Templeton Foreign Fund, Class R6 3,115 3,258 216 6,157 50,792 - (28 ) - c Templeton Frontier Markets Fund, Class R6 997 1,039 69 1,967 35,751 - (12 ) - c Templeton Global Total Return Fund, Class R6 1,317 398 - 1,715 23,004 232 - - c Total $ 1,065,317 $ 1,265 $ (2,002 ) Franklin Templeton Conservative Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 70,478 - 1,462 $ 69,016 $ 9,783,717 $ - 40,159 0.66 % Franklin DynaTech Fund, Class R6 1,542,287 - 35,127 1,507,160 67,460,496 - 128,782 3.05 % Franklin Flex Cap Grow th Fund, Class R6 654,116 - 15,354 638,762 36,633,007 - 61,227 1.03 % Franklin Grow th Fund, Class R6 2,427,862 - 58,750 2,369,112 158,185,629 - 667,643 1.61 % Franklin Grow th Opportunities Fund, Class R6 832,154 - 19,172 812,982 25,096,753 - 42,235 2.67 % Franklin International Grow th Fund, Class R6 411,292 - 4,863 406,429 4,645,482 - 3,182 1.54 % Franklin International Small Cap Grow th Fund, Class R6 1,903,062 - 42,320 1,860,742 42,369,091 - 77,780 2.25 % Franklin K2 Alternative Strategies Fund, Class R6 - 5,157,034 - 5,157,034 54,767,703 - - 16.43 % Franklin Low Duration Total Return Fund, Class R6 16,065,074 181,272 310,568 15,935,778 161,748,151 880,207 (11,684 ) 7.59 % Franklin MicroCap Value Fund, Class R6 281,183 - 3,305 277,878 11,092,877 - (268 ) 1.98 % Franklin Pelagos Commodities Strategy Fund, Class R6 4,186,808 a - 2,337,744 1,849,064 17,603,089 - (3,635,013 ) 25.86 % Franklin Pelagos Managed Futures Strategy Fund 413,012 - 413,012 - - b - (369,540 ) - Franklin Real Estate Securities Fund, Class R6 933,773 2,168 24,678 911,263 17,149,962 40,506 36,333 3.68 % Franklin Rising Dividends Fund, Class R6 2,241,682 4,612 52,504 2,193,790 107,451,827 222,386 269,066 0.68 % Franklin Small Cap Grow th Fund, Class R6 333,547 - 3,967 329,580 6,670,701 - 3,468 0.39 % Franklin Strategic Income Fund, Class R6 8,896,562 155,681 172,884 8,879,359 93,766,026 1,084,653 (2,531 ) 1.08 % Franklin Templeton Emerging Market Debt Opportunities Fund 4,282,736 25,021 77,194 4,230,563 49,878,339 - (100,581 ) 8.40 % Franklin U.S. Government Securities Fund, Class R6 29,684,395 459,313 585,023 29,558,685 192,131,453 1,857,014 (141,457 ) 2.69 % Franklin Utilities Fund, Class R6 2,817,003 22,269 77,718 2,761,554 44,764,793 348,509 68,823 0.84 % Institutional Fiduciary Trust Money Market Portfolio 27,602,955 82,138,593 76,452,959 33,288,589 33,288,589 - - 0.18 % Mutual European Fund, Class R6 2,562,801 - 61,019 2,501,782 62,019,181 - 15,379 2.00 % Templeton China World Fund, Class R6 384,726 - 4,616 380,110 13,049,179 - (7,741 ) 1.74 % Templeton Foreign Fund, Class R6 8,095,742 - 195,458 7,900,284 65,177,342 - 25,247 0.88 % Templeton Frontier Markets Fund, Class R6 1,349,082 - 32,871 1,316,211 23,928,709 - 9,486 1.58 % Templeton Global Total Return Fund, Class R6 21,390,143 352,437 393,219 21,349,361 286,294,937 3,000,806 (276,300 ) 3.36 % Total $ 1,584,957,033 $ 7,434,081 $ (3,096,305 ) Franklin Templeton Corefolio Allocation Fund Franklin Flex Cap Growth Fund, Class R6 3,338,423 - 96,770 3,241,653 $ 185,908,790 $ - $ 1,907,987 5.25 % Franklin Grow th Fund, Class R6 2,905,310 - 45,436 2,859,874 190,953,774 - 780,921 1.94 % Institutional Fiduciary Trust Money Market Portfolio 686,704 8,244,310 7,996,674 934,340 934,340 - - - Mutual Shares Fund, Class R6 6,575,955 - - 6,575,955 190,834,222 - - 1.16 % Templeton Grow th Fund Inc., Class R6 7,464,658 8,120 11,844 7,460,934 191,671,399 - 8,054 1.03 % Total $ 760,302,525 $ - $ 2,696,962 Franklin Templeton Founding Funds Allocation Fund Franklin Income Fund, Class R6 838,143,077 11,085,341 23,160,762 826,067,656 $ 2,040,387,110 $ 26,483,896 $ 3,551,081 2.28 % Institutional Fiduciary Trust Money Market Portfolio 45,704,595 78,684,681 78,355,161 46,034,115 46,034,115 - - 0.24 % Mutual Shares Fund, Class R6 71,806,661 - 846,909 70,959,752 2,059,252,015 - 5,622,463 12.52 % Templeton Grow th Fund Inc., Class R6 81,555,713 - 1,637,159 79,918,554 2,053,107,663 - 5,782,916 11.02 % Total $ 6,198,780,903 $ 26,483,896 $ 14,956,460 Franklin Templeton Grow th Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 108,957 744 2,273 107,428 15,229,054 - 57,242 1.03 % Franklin DynaTech Fund, Class R6 2,288,810 15,554 48,006 2,256,358 100,994,580 - 166,472 4.56 % Franklin Flex Cap Grow th Fund, Class R6 1,052,942 7,163 22,201 1,037,904 59,523,767 - 28,459 1.68 % Franklin Grow th Fund, Class R6 3,598,914 24,510 76,220 3,547,204 236,846,787 - 337,675 2.40 % Franklin Grow th Opportunities Fund, Class R6 1,441,104 9,795 30,337 1,420,562 43,852,750 - 59,630 4.67 % Franklin International Grow th Fund, Class R6 679,931 4,699 14,377 670,253 7,660,992 - 3,403 2.54 % Franklin International Small Cap Grow th Fund, Class R6 3,218,100 22,081 67,858 3,172,323 72,233,793 - 50,695 3.83 % Franklin K2 Alternative Strategies Fund, Class R6 - 4,335,456 - 4,335,456 46,042,545 - - 13.81 % Franklin Low Duration Total Return Fund, Class R6 3,219,778 17,314 68,505 3,168,587 32,161,161 175,787 (2,055 ) 1.51 % Franklin MicroCap Value Fund, Class R6 454,665 3,116 9,544 448,237 17,893,632 - (7,039 ) 3.20 % Franklin Pelagos Commodities Strategy Fund, Class R6 1,170,588 a 408,240 33,205 1,545,623 14,714,333 - (42,642 ) 21.62 % Franklin Pelagos Managed Futures Strategy Fund 109,997 - 109,997 - - b - (201,929 ) - Franklin Real Estate Securities Fund, Class R6 1,597,431 14,680 33,805 1,578,306 29,703,720 69,125 28,123 6.38 % Franklin Rising Dividends Fund, Class R6 3,367,599 29,881 71,396 3,326,084 162,911,601 333,245 17,661 1.03 % Franklin Small Cap Grow th Fund, Class R6 481,030 3,278 10,149 474,159 9,596,985 - 8,097 0.56 % Franklin Strategic Income Fund, Class R6 1,848,131 21,300 39,284 1,830,147 19,326,353 224,013 (1,565 ) 0.22 % Franklin Templeton Emerging Market Debt Opportunities Fund 865,398 - 18,380 847,018 9,986,342 - (15,809 ) 1.68 % Franklin U.S. Government Securities Fund, Class R6 6,182,355 58,862 131,603 6,109,614 39,712,489 384,567 (23,689 ) 0.56 % Franklin Utilities Fund, Class R6 4,542,020 66,941 95,961 4,513,000 73,155,727 560,543 84,459 1.37 % Institutional Fiduciary Trust Money Market Portfolio 27,092,338 78,260,176 82,805,324 22,547,190 22,547,190 - - 0.12 % Mutual European Fund, Class R6 3,932,230 27,032 83,241 3,876,021 96,086,553 - (16,981 ) 3.10 % Templeton China World Fund, Class R6 612,750 4,141 13,018 603,873 20,730,949 - (66,115 ) 2.77 % Templeton Foreign Fund, Class R6 12,945,242 88,672 273,582 12,760,332 105,272,737 - (1,618 ) 1.42 % Templeton Frontier Markets Fund, Class R6 2,712,642 18,646 57,163 2,674,125 48,615,601 - 18,482 3.22 % Templeton Global Total Return Fund, Class R6 4,358,937 45,909 93,291 4,311,555 57,817,957 609,153 (66,037 ) 0.68 % Total $ 1,342,617,598 $ 2,356,433 $ 414,919 Franklin Templeton Moderate Allocation Fund Franklin Biotechnology Discovery Fund, Class R6 162,161 - 4,044 158,117 $ 22,414,634 $ - $ 114,572 1.52 % Franklin DynaTech Fund, Class R6 3,173,969 - 84,029 3,089,940 138,305,733 - 328,678 6.25 % Franklin Flex Cap Grow th Fund, Class R6 1,559,426 - 40,589 1,518,837 87,105,289 - 171,041 2.46 % Franklin Grow th Fund, Class R6 5,437,223 - 204,488 5,232,735 349,389,717 - 2,666,505 3.55 % Franklin Grow th Opportunities Fund, Class R6 1,885,229 - 49,194 1,836,035 56,678,393 - 135,337 6.03 % Franklin International Grow th Fund, Class R6 921,804 - 19,564 902,240 10,312,602 - 16,283 3.42 % Franklin International Small Cap Grow th Fund, Class R6 4,223,679 - 109,426 4,114,253 93,681,538 - 266,563 4.97 % Franklin K2 Alternative Strategies Fund, Class R6 - 8,622,053 - 8,622,053 91,566,205 - - 27.47 % Franklin Low Duration Total Return Fund, Class R6 19,675,358 303,787 332,221 19,646,924 199,416,281 1,087,736 (12,334 ) 9.36 % Franklin MicroCap Value Fund, Class R6 604,171 - 12,716 591,455 23,610,887 - 3,859 4.22 % Franklin Pelagos Commodities Strategy Fund, Class R6 5,209,062 a - 2,118,009 3,091,053 29,426,826 - (3,391,716 ) 43.23 % Franklin Pelagos Managed Futures Strategy Fund 511,630 - 511,630 - - b - (802,743 ) - Franklin Real Estate Securities Fund, Class R6 2,199,870 5,060 60,179 2,144,751 40,364,222 94,528 95,601 8.67 % Franklin Rising Dividends Fund, Class R6 4,856,020 9,882 169,420 4,696,482 230,033,696 476,514 1,236,400 1.46 % Franklin Small Cap Grow th Fund, Class R6 724,816 - 15,364 709,452 14,359,316 - 19,315 0.84 % Franklin Strategic Income Fund, Class R6 10,670,983 219,583 182,331 10,708,235 113,078,962 1,311,583 (8,465 ) 1.30 % Franklin Templeton Emerging Market Debt Opportunities Fund 5,193,280 - 81,811 5,111,469 60,264,218 - (96,885 ) 10.14 % Franklin U.S. Government Securities Fund, Class R6 35,178,492 646,275 612,247 35,212,520 228,881,379 2,218,257 (125,543 ) 3.21 % Franklin Utilities Fund, Class R6 6,924,389 54,608 191,728 6,787,269 110,021,630 854,615 165,881 2.06 % Institutional Fiduciary Trust Money Market Portfolio 41,441,411 134,475,012 141,261,836 34,654,587 34,654,587 - - 0.18 % Mutual European Fund, Class R6 5,648,509 - 189,306 5,459,203 135,333,644 - 94,654 4.37 % Templeton China World Fund, Class R6 798,094 - 17,086 781,008 26,811,989 - (29,451 ) 3.58 % Templeton Foreign Fund, Class R6 18,004,006 - 720,381 17,283,625 142,589,909 - 137,357 1.92 % Templeton Frontier Markets Fund, Class R6 3,315,755 - 87,112 3,228,643 58,696,727 - 30,215 3.89 % Templeton Global Total Return Fund, Class R6 25,067,740 490,410 409,861 25,148,289 337,238,557 3,542,930 (420,342 ) 3.96 % Total $ 2,634,236,941 $ 9,586,163 $ 594,782 a Effective January 10, 2014, the Underlying Fund's shares w ere exchanged to Class R6. b As of March 31, 2014, no longer held by the fund. c Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 27, 2014
